Citation Nr: 0314189	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  96-04 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a peri-rectal abscess.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1987 and from October 1989 to October 1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  September 1994 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that the veteran was notified by the RO of 
the denial of his claims by letter dated October 4, 1994.  He 
filed a notice of disagreement in December 1994, and a 
Statement of the Case was furnished later that month.  In 
March 1995, the veteran filed a statement in support of claim 
in which he stated that he was canceling a personal hearing 
which he had requested earlier and, also, requesting a period 
of 60 days within which to "aquire new and material evidence 
to pursue my claim."  The Board finds that the veteran's 
statement of March 1995 that he wished to pursue his claims 
constituted a timely substantive appeal, and so the issues 
currently before the Board for appellate review are as stated 
on the first page of this decision.  See 38 C.F.R. §§ 20.202, 
20.302(b) (2002).


FINDINGS OF FACT

1.  The veteran was seen once during his second period of 
active service for a headache.

2.  There is no competent medical evidence that the veteran's 
current headaches are related to any incident or 
manifestation while he was on active duty.

3.  Residuals of a peri-rectal abscess are primarily 
manifested by a small, tender nodule on the left buttock near 
the anus; the disability has not been manifested by any fecal 
leakage and is productive of no more than slight impairment.


CONCLUSIONS OF LAW

1.  A headache disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).

2.  The schedular and extraschedular criteria for a 
compensable evaluation for residuals of a peri-rectal abscess 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.20, 4.31, 4.114, Diagnostic Codes 
7332, 7335 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  In a 
December 1994 Statement of the Case and in a March 2003 
Supplemental Statement of the Case, the RO notified the 
veteran of the requirements in law to establish entitlement 
to the benefits which the veteran is seeking.  In a May 2002 
letter, the RO notified the veteran that he should identify 
any medical evidence showing a worsening of his service 
connected residuals of a peri-rectal abscess and/or 
postservice treatment for headaches.  In addition, the RO 
determined that a medical examination and opinion would be 
needed to substantiate the veteran's service connection and 
increased rating claims, the RO arranged for such examination 
to be conducted and such opinion to be obtained.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claims and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claims on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

I. Service Connection for Headaches

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

The veteran's service medical records show that he was seen 
in May 1992 for a headache on the left side of the head.  He 
stated that the headache was not relieved by Tylenol.  The 
diagnoses were rhinitis and stress headache.  The service 
medical records are otherwise negative for complaints or 
findings of any headaches.

At a VA neurological examination in August 1994, the veteran 
complained of left temporal headaches for 2 or 3 years.  He 
stated that the headaches had begun in Saudi Arabia when he 
took some medication.  The headaches occurred 3 to 4 days per 
week.  On some days, he had 4 to 5 brief headaches of 10 to 
15 minutes in duration, which were severe in intensity.  The 
pertinent diagnosis was atypical headaches, etiology 
questionable.  The examiner commented that the veteran's 
reported headaches were not clearly migraneous in nature, as 
they were strictly unilateral and not generalized over the 
head.

At a VA neurology clinic in June 1995, the assessment was 
chronic tension headaches.  The assessment in September 1995 
was tension-type headaches.

The veteran was scheduled for a medical examination.  The RO 
requested that the examiner provide an opinion as to whether 
it was as least as likely as not that current headaches were 
the result of military service.  The examination was 
performed in March 2003.  The examiner reviewed the claims 
file, including the veteran's service medical records.  The 
veteran indicated that he had 2 different types of headaches  
One type of headache was a constant frontal headache which he 
had on a daily basis.  The other type of headache was a 
migraine-type headache on the left side of his head.  Both 
types of headaches were relieved by taking Aleve and Motrin 
and resting.  With the headaches, he had no nasal, visual, or 
other symptoms.  He stated that the headaches seemed to 
linked to allergies and hay fever.  On examination, the 
veteran's head was normocephalic and a neurological 
examination was essentially normal.  The pertinent diagnosis 
was headaches with complaints of short-term disability of 5 
to 10 minutes.

The examining physician stated an opinion that the headache 
which the veteran was treated for in service was a self-
limiting rhinitis and tension headache and that it was less 
likely than not that his current headaches were related to 
the one occurrence of headache treatment in service.

The Board notes that competent medical evidence means 
evidence provided by a person who is qualified by education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2002).  
In the veteran's case, the only competent medical evidence on 
the question of whether the veteran's current headaches are 
etiologically related to his period of active service is the 
opinion in March 2003 by the VA medical examiner.  As a 
layman, the veteran is not qualified to offer an opinion on 
questions of medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Board must, therefore, conclude that the preponderance of the 
credible evidence of record is against the veteran's claim of 
entitlement to service connection for headaches, and so 
entitlement to that benefit is not established.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).
 

II. Evaluation of Residuals of Peri-rectal Abscess

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

When a condition which is not listed in the rating schedule 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2002).

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2002).

The veteran's service connected peri-rectal abscess is rated 
as analogous to a fistula in ano under 38 C.F.R. § 4.114, 
Diagnostic Code 7335 (2002), which provides that the 
disability is rated for impairment of sphincter control.

38 C.F.R. § 4.114, Diagnostic Code 7332 (2002), pertaining to 
rectum and anus, impairment of sphincter control, provides 
that a non-compensable (zero percent) is warranted when the 
disability is healed or slight, without leakage.  An 
evaluation of 10 percent requires constant slight disability 
or occasional moderate leakage.  An evaluation of 30 percent 
requires occasional involuntary bowel movements necessitating 
the wearing of a pad.

At a VA general medical examination in August 1994, a history 
of surgical drainage of a peri-rectal abscess in 1992 was 
noted.  The veteran indicated that, since the peri-rectal 
abscess was drained, he had had a nodule in the peri-anal 
area which intermittently swelled and became tender 
approximately once a month.  He used Tucks pads, which seemed 
to help.  He stated that he also had intermittent problems 
with hemorrhoids.  On examination, the peri-rectal area was 
notable for a small, tender nodule in the 9 o'clock position, 
which was less than one centimeter in size.  There was no 
fluctuance, erythema, or purulence.  No hemorrhoids were 
noted.  The pertinent diagnosis was history of peri-rectal 
abscess.

At a VA gastrointestinal clinic in August 1995, the veteran 
gave a history of chronic diarrhea for 4 years since his 
participation in Operation Desert Storm.  It was noted that a 
flexible sigmoidoscopy the previous month had been normal.  
An abdominal examination was essentially negative.  The 
assessment was chronic diarrhea, question of an irritable 
bowel. 

At a VA rectum and anus examination in March 2003, the 
veteran stated that he had a peri-rectal abscess on the left 
side of his rectum, just on the lateral aspect of a 
hemorrhoid.  He indicated that it would get enlarged, burst, 
and then grow back.  He had it drained most recently 2 years 
earlier.  If he sat or walked for a long period of time, he 
had pain or burning.  He used Tucks every day or every other 
day, and he took hot baths.  He said that the last flare-up 
was 2 weeks ago.  He stated that he had bleeding when the 
abscess occurred and ruptured.  He also complained of 
occasional diarrhea, with up to 20 bowel movements per day.  
On examination, there was no evidence of a fissure or of any 
fecal leakage.  There was a lesion on the left buttock 2.5 
centimeters from the anus, which measured 2 millimeters.  The 
lesion had a white head, which seemed to be the core and 
which was approximately 2 millimeters deep and 2 millimeters 
in circumference.  The veteran complained of pain on 
palpation of the lesion.  There was no oozing or drainage.  
The veteran was not wearing a pad.  There was no evidence of 
any abnormality in the rectal area or of any hemorrhoids.  
The pertinent diagnosis was peri-rectal abscess, residuals 
not currently causing any problems or functional disability.

Upon consideration of the findings of the VA examinations, 
the Board first notes that service connection is not in 
effect for chronic diarrhea or irritable bowel syndrome but 
that the veteran may file a claim of entitlement to service 
connection for that disability if he so desires.  The Board 
notes further that at the VA examinations in August 1994 and 
March 2003, residuals of a peri-rectal abscess were 
asymptomatic except for some tenderness of the nodule on the 
veteran's left buttock.  The veteran does not contend that 
residuals of a peri-rectal abscess are manifested by any 
fecal leakage.  Based on the examination findings, the Board 
finds that his disability from residuals of a peri-rectal 
abscess is no more than slight when the left buttock nodule 
periodically swells and bursts.  Under Diagnostic Code 7332 
(2002), healed or slight disability without leakage, warrants 
no more than a non-compensable evaluation, so the Board finds 
that there is no basis on which to grant a compensable rating 
for residuals of a peri-rectal abscess at this time.  
Entitlement to an increased (compensable) evaluation for 
residuals of a peri-rectal abscess is not established.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.31, 
4.114, Diagnostic Codes 7332, 7335 (2002).

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2002) whether or not they 
were raised by the veteran, as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  However, the Board 
finds that in this case that the disability picture presented 
by the veteran's residuals of a peri-rectal abscess is not so 
exceptional or unusual as to render impractical the 
application of regular schedular standards.  The disability 
has not been manifested by frequent hospitalizations or 
marked interference with employment.  A referral for an 
evaluation on an extraschedular basis is not warranted.  The 
Board is, therefore, not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Service connection for headaches is denied.

An increased (compensable) evaluation for residuals of a 
peri-rectal abscess is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

